                 Case 5:20-cv-03207-JLS Document 181 Filed 10/08/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     SAVANNAH D. BYERS,
     Individually and as Administratrix of the Estate of
     ERIC S. BYERS, deceased, et al.,
                           Plaintiffs,                                     CIVIL ACTION
                                                                            No. 20-3207
            v.


     FINISHING SYSTEMS, INC., et al.,
                    Defendants.


                                       MEMORANDUM OPINION

     Schmehl, J. /s/ JLS                                                   October 8, 2020.

            Before this Court are two motions to transfer venue made or joined by some of the

     defendants. Defendants argue that this case should be transferred from the Eastern District of

     Pennsylvania to the Middle District of Pennsylvania. Based upon the magnitude of harm that

     occurred in the Middle District of Pennsylvania, the convenience of the parties and witnesses,

     and in the interests of justice, the motions to transfer venue to the Middle District of

     Pennsylvania are granted.

I.      BACKGROUND

            On July 19, 2018, in Chambersburg, Pennsylvania, an explosion occurred in the paint

     mixing room of the Letterkenny Army Depot. The explosion tragically took the lives of two

     plaintiffs, Eric S. Byers and Richard L. Barnes, and injured the seven other plaintiffs. (Am.

     Compl. ¶ 3.)

            On November 12, 2019, this case was filed in the Philadelphia Court of Common Pleas.

     (Notice of Removal ¶ 1.) On June 30, 2020, defendants removed the case to this Court under 28
          Case 5:20-cv-03207-JLS Document 181 Filed 10/08/20 Page 2 of 8




U.S.C. § 1442. (Id.) On July 10, 2020, plaintiffs filed an amended complaint which is the basis

of the present suit.

        All nine plaintiffs, including representatives of the deceased, are domiciled in the Middle

District of Pennsylvania. (Am. Compl ¶ 4-18.) The complaint names twenty defendants

including John and Jane Does, and unknown ABC Corporations. (Id. at ¶19-38.) Of the eighteen

named defendants, ten have Pennsylvania addresses, and the other eight are of foreign states.

(Id.) Of the ten Pennsylvanian defendants, the parties dispute whether four or five are

headquartered in the Eastern District of Pennsylvania, which leaves five or six to the Middle

District of Pennsylvania. (See Id.; ECF #49 pgs 3-4; ECF #155 pgs. 2-3.) At most, five

defendants are headquartered in the Eastern District, five are headquartered in the Middle

District, and the other eight named defendants are of foreign states.

        The Letterkenny Army Depot is an 18,000-acre United States army base located in the

Middle District of Pennsylvania. In the base, was a “paint kitchen” or “paint mixing room,”

which is where the explosion took place. Plaintiffs allege that the room stored highly flammable

and dangerous chemicals. (Am. Compl. ¶ 49-51.) Further, the room was allegedly not code-

compliant, had faulty ventilation, faulty fire systems, non-satisfactory safety procedures,

contained faulty products, improperly installed devices, was improperly repaired and maintained,

and more. (Id. at ¶ 49-64.)

        At the time of the explosion, Eric Byers, Richard Barnes, and Cody Ash were replacing a

drum in the paint mixing room. Suddenly, a fire spark turned into an engulfing flame while all

three men were in the room. (Id. at 105-118.) Eric Byers and Richard Barnes did not survive the

flames. Cody Ash barely survived, but with severe injuries. The other plaintiffs were nearby, and

either saw, heard, or helped those engulfed in the flames.



                                                     2
                Case 5:20-cv-03207-JLS Document 181 Filed 10/08/20 Page 3 of 8




              Plaintiffs’ suit alleges negligence, strict liability, negligence infliction of emotional

      distress, wrongful death, and a survival action. Presently, some of the defendants motion this

      Court to transfer the case to the Middle District of Pennsylvania under 28 U.S.C. § 1404(a).

II.       DISCUSSION

              “For the convenience of parties and witnesses, in the interest of justice, a district court

      may transfer any civil action to any other district or division where it might have been brought . .

      . .” 28 U.S.C. § 1404(a). District courts retain wide discretion in deciding motions to transfer

      venue, and such motions are evaluated on a case-by-case basis. Kuczyinski v. GEICO Advantage

      Ins. Co., 2016 WL 374732, at *1 (E.D. Pa. Feb. 1, 2016) (citing Solomon v. Cont’l Am. Life Ins.

      Co., 472 F.2d 1043, 1045 (3d Cir. 1973).

              The inquiry under § 1404(a) is twofold. First, whether the “original and requested venue

      are proper.” Jumara v. State Farm Ins. Co., 55 F.3d 873, 878 (3d Cir. 1995). Second, if venue is

      proper, whether “the litigation would more conveniently proceed and the interests of justice be

      better served by transfer to a different forum.” Id. at 879. The party seeking transfer bears the

      burden of proving that transfer is appropriate. Reassure Am. Life Ins. Co. v. Midwest Resources,

      Ltd., 721 F.Supp.2d 346, 351 (E.D. Pa. 2010).

                  A. Venue is Proper in the Eastern and Middle District of Pennsylvania.

              Here, in the Eastern District of Pennsylvania, venue is proper. The case was filed in the

      Philadelphia Court of Common Pleas, and it was removed to this Court pursuant to 28 U.S.C. §

      1442(a). Likewise, venue is proper in the Middle District of Pennsylvania simply because a

      substantial part of the events giving rise to this case, the explosion itself, took place in the

      Middle District. 28 U.S.C. § 1391(b)(2).



                                                             3
          Case 5:20-cv-03207-JLS Document 181 Filed 10/08/20 Page 4 of 8




            B. Transferring the Case Would be More Convenient for the Parties, and Justice
               Would Be Better Served in the Middle District of Pennsylvania.

        A multi-factor balancing test is used to decide whether transfer is more convenient for the

parties, and whether transfer is in the better interest of justice. Jumara, 55 F.3d at 879. The

factors are divided into two categories, private and public.

        The six private factors are: (1) the plaintiff’s choice of forum; (2) the defendant’s choice

of forum; (3) where the claim arose; (4) the convenience of the parties given their relative

physical and financial condition; (5) the convenience of the witnesses to the extent they may be

unavailable for trial in a given forum; and (6) the location of books and records to the extent they

could not be produced in the alternative forum. Id.

        The six public factors are: (1) the enforceability of the judgment; (2) practical

considerations of trial logistics; (3) the relative court congestion of the two fora; (4) the local

interests of each forum in deciding local controversies; (5) the public policies of the fora; and (6)

the judges’ relative familiarity with the applicable law. Id. at 879-80.

            1. Private Factor Number One: Plaintiffs’ Choice of Venue.

        The Plaintiffs’ choice of venue is generally given significant weight, and “should not be

lightly disturbed.” Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970). However, the

plaintiffs’ choice of venue is due less deference “when none of the operative facts occurred in the

selected forum.” Coppola v. Ferrellgas, 250 F.R.D. 195, 198 (E.D. Pa. 2008).

        Here, the vast majority of the operative facts took place in the Middle District of

Pennsylvania at the Letterkenny Army Depot. The explosion occurred there, and plaintiffs

mainly allege that defendants failed to comply with local codes, failed to properly repair and

maintain the paint mixing room, the room had faulty ventilation, and other similar claims.


                                                       4
            Case 5:20-cv-03207-JLS Document 181 Filed 10/08/20 Page 5 of 8




Plaintiffs’ choice of venue is given little weight because the location of the underlying facts that

support their claims is the Middle District, not the Eastern District.

              2. Private Factor Number Two: Defendants’ Choice of Venue.

        The defendants’ choice of venue is due much less weight than plaintiffs. Id. The

defendants, who have joined in the motions, have chosen the Middle District of Pennsylvania as

their preferred venue to litigate the case. The Middle District is where all of the plaintiffs and

some of the defendants are domiciled, and it is where a substantial part of the events underlying

this case took place. See Harper v. Sky King Fireworks, Inc., 2020 WL 4039060, at *3 (E.D. Pa.

July 16, 2020). Thus, this factor weighs in favor of transfer.

              3. Private Factor Number Three: The Claim Arose Elsewhere.

        Where a substantial part of the events took place is a fact that can “weigh[] heavily in

favor of transfer.” Hamilton v. Nochimson, 2009 WL 2195138, at *8 (E.D. Pa. July 21, 2009).

Previously stated, the vast majority of the events took place in the Middle District of

Pennsylvania. The explosion, injuries, and the allegedly negligent repairs, maintenance, and

devices all pertain to the Middle District of Pennsylvania. This factor weighs heavily in favor of

transfer.

              4. Private Factor Number Four: Convenience of the Parties.

        While the defendants claim that the Middle District is more convenient, the plaintiffs

respond that the Eastern District is no less convenient for the defendants. All of the plaintiffs live

in the Middle District, whereas the defendants are a mixed bag. Some defendants reside in the

Eastern District, some in the Middle District, and some of foreign states. Accordingly, this factor

is neutral.


                                                      5
          Case 5:20-cv-03207-JLS Document 181 Filed 10/08/20 Page 6 of 8




           5. Private Factor Number Five: Convenience of the Witnesses.

       The convenience of the witnesses is one of the most important factors of this analysis,

and it is the movant’s burden to show that witnesses will be inconvenienced if the Court retains

the case. Cable v. Allied Interstate, Inc., 2012 WL 1671350, at *9 (E.D. Pa. May 11, 2012). But

the significance of this factor is diminished where the two forums are neighboring one another.

Harper, 2020 WL 4039060, at *4.

       The defendants admittedly have not met their burden of showing that any witness will in-

fact be inconvenienced or could not make trial if one were held in the Eastern District of

Pennsylvania. But an adjudication in the District Court where the events took place, and where

fact witnesses likely reside appears to be more convenient for witnesses. Nevertheless, given the

defendants’ failure to meet their burden, this factor weighs against transfer.

           6. Private Factor Number Six: Location of Books and Records.

       The location of books and records is only relevant to the extent such information could

not be produced in one of the two forums. Jumara, 55 F.3d at 879; Coppola, 250 F.R.D. at 200.

Given technological advances and the proximity between the two forums, this factor weighs

against transfer.

           7. Public Factor Number One: Enforceability of Judgment.

       This case presents no likelihood that enforceability of a judgment will be impacted in

either fora, and therefore, this factor weighs against transfer

           8. Public Factor Number Two: Practical Considerations.

       The ease of travel and distance between the two forums weighs slightly in favor of

transfer given the ease of traveling and distance between the plaintiffs and a court in Harrisburg,

rather than a court in Reading or Philadelphia.

                                                      6
                 Case 5:20-cv-03207-JLS Document 181 Filed 10/08/20 Page 7 of 8




                   9. Public Factor Number Three and Six: Court Congestion and Familiarity with
                      State Law.

               Both forums are equally capable of adjudicating the case with respect to court congestion

       and familiarity with the law underlying the causes of action and defenses. This factor weighs

       against transfer.

                   10. Public Factor Number Four and Five: Local Interests and Public Policies.

               Given that a substantial part of the events took place in the Middle District, and that

       “[t]he burden of jury duty should not be placed on citizens with a remote connection to the

       lawsuit,” this factor weighs heavily in favor of transfer. Coppola, 250 F.R.D. at 200-01; Harper,

       WL 4039060, at *5. The Court finds it very important to this analysis that the incident occurred

       in the Middle District. The sheer magnitude of harm and damage caused by the explosion

       increases not only the Middle District’s interest in the case, but also the citizens’ interest.

       Accordingly, these factors weigh heavily towards transfer.

III.       CONCLUSION

               After assessing the Jumara factors, the Court finds that the parties and the interests of

       justice will be better served if the case is adjudicated in the Middle District of Pennsylvania

       rather than in the Eastern District. The Court’s analysis is not dependent upon the number of

       factors on each side, rather, it depends upon the totality of the weight of the factors on each side.

       The Court finds that the incident underlying the complaint, the explosion at the Letterkenny

       Army Depot, which caused catastrophic harm in the Middle District, the logical assumption that

       most fact witnesses likely reside in the Middle District, the District’s interest in adjudicating the

       case, and the District’s citizens’ interest in resolving the case, shows that the parties and justice is

       better served if this case is adjudicated in the Middle District of Pennsylvania.


                                                              7
       Case 5:20-cv-03207-JLS Document 181 Filed 10/08/20 Page 8 of 8




      For these reasons, defendants’ motion to transfer venue to the Middle District of

Pennsylvania are GRANTED.



                                              BY THE COURT:


                                              /s/ Jeffrey L. Schmehl
                                              Jeffrey L. Schmehl, J.




                                             8
